Title: To James Madison from Hardin Burnley, 28 November 1789
From: Burnley, Hardin
To: Madison, James


Dr. Sir
Richmond Novr. the 28th. 1789
A few days ago I wrote a letter to Majr. Madison giving him some information on the general business of the present Session, which I suppose he has probably communicated to you. I now take the liberty of obtruding on you a short communication on the same subject. The revenue bill which proposes a reduction of the public taxes one fourth below the last year’s amount is with the Senate. Whilst this business was before the H. of Delegates a proposition was made to receive tobacco & hemp as commutables, which was negatived; the house determining s[t]ill to confine the collection to specie & specie warrants.
Two or three petitions have been presented which asked a general suspension of executions, for twelve months, they were read, but were denied a referrence. The Assembly have passed an act for altering the time of choosing representatives to Congress, which is now fixed to be on the third Monday in September, suspending the powers of the representative untill the February after his election. This change was made to suit the time of the annual meeting of Congress.
The fate of the Amendments proposed by Congress to the General Government is still in suspence. In a committee of the whole house the fi[r]st ten were acceeded to with but little opposition for on a question taken, on each seperately, there was scarcely a dissenting voice. On the two last a debate of some lenght [sic] took place, which ended in rejection. Mr. E. Randolph who advocated all the others stood in this contest in the front of opposition. His principal objection was pointed against the word retained in the eleventh proposed amendment, and his a[r]gument if I understood it was applied in this manner, that as the rights declared in the first ten of the proposed amendments were not all that a free people would require the exercise of; and that as there was no criterion by which it could be determined whether any other particular right was retained or not, it would be more safe, & more consistant with the spirit of the 1st. & 17th. amendments proposed by Virginia, that this reservation against constructive power, should operate rather as a provision against extending the powers of Congress by their own authority, than as a protection to rights reducable to no definitive certainty. But others among whom I am one see not the force of the distinction, for by preventing an extension of power in that body from which danger is apprehended safety will be ensured if its powers are not too extensive already, & so by protecting the rights of the people & of the States, an improper extension of power will be prevented & safety made equally certain. If the house should agree to the resolution for rejecting the two last I am of opinion that it will bring the whole into hazzard again, as some who have been decided friends to the ten first think it woud be unwise to adopt them without the 11th. & 12th. Whatever may be the fate of the amendments submitted by Congress it is probable that an application for further amendments will be made by this assembly, for the opposition to the Fœderal Cons[t]itution is in my opinion reduced to a single point, the power of direct taxation, those who wish the change are desirous of repeating the application whilst those who wish it not are indifferent on the subject, supposing that Congress will not propose a change which would take from them a power so necessary for the accomplishment of those objects which are confided to their care. Messrs. Joseph Jones & Spencer Roane are appointed judges of the General Court to fill the vacancies occasioned by the death of Mr. Cary & the removal of Mr. Mercer to the court of appeals. Be pleased to present me respectfully to Col: Madison & his family. With the highest esteem I am Dr Sir yr. Most Obt. Servt.
Hardin Burnley
